UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 0-15641 California First National Bancorp (Exact name of registrant as specified in charter) California 33-0964185 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 28 Executive Park Irvine, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(949) 255-0500 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities andExchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filero Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yeso No þ The number of shares outstanding of the Registrant’s Common Stock, par value $.01 per share, as of February 10, 2014 was 10,459,924. CALIFORNIA FIRST NATIONAL BANCORP INDEX PAGE PART 1. FINANCIAL INFORMATION NUMBER Item 1. Financial Statements Consolidated Balance Sheets - December 31, 2013 and June 30, 2013 3 Consolidated Statements of Earnings - Three and six months ended December 31, 2013 and 2012 4 Consolidated Statements of Comprehensive Income - Three and six months ended December 31, 2013 and 2012 5 Consolidated Statements of Cash Flows - Six months ended December 31, 2013 and 2012 6 Consolidated Statement of Stockholders’ Equity - Six months ended December 31, 2013 and 2012 7 Notes to Consolidated Financial Statements 8-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 - 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 – 26 Item 4. Controls and Procedures 27 PART 2. OTHER INFORMATION Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 27 Signature 28 FORWARD-LOOKING STATEMENTS This Form 10-Q contains forward-looking statements. Forward-looking statements include, among other things, the information concerning our possible future consolidated results of operations, business and growth strategies, financing plans, our competitive position and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by forward-looking words such as “anticipate”, “believe”, “could”, “estimate”, “expect”, “intend”, “plan”, “may”, “should”, “will”, “would”, “project” and similar expressions. These forward-looking statements are based on information currently available to us and are subject to inherent risks and uncertainties, and certain factors could cause actual results to differ materially from those anticipated. Particular uncertainties arise from the behavior of financial markets, including fluctuations in interest rates and securities prices, from unanticipated changes in the risk characteristics of the lease and loan portfolio, the level of defaults and a change in the provision for credit losses, and from numerous other matters of national, regional and global scale, including those of a political, economic, business, competitive or regulatory nature. Forward-looking statements speak only as of the date made. The Company undertakes no obligations to update any forward-looking statements.Management does not undertake toupdate our forward-looking statements to reflect events or circumstances arising after the date on which they are made. CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED BALANCE SHEETS (thousands, except for share amounts) December 31, June 30, (Unaudited) ASSETS Cash and due from banks $ $ Investments Securities available-for-sale Receivables Property acquired for transactions in process Leases and loans: Net investment in leases Commercial loans Allowance for credit losses ) ) Net investment in leases and loans Net property on operating leases Income taxes receivable Other assets Discounted lease rentals assigned to lenders $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable $ $ Accrued liabilities Demand and savings deposits Time certificates of deposit Lease deposits Non-recourse debt Deferred income taxes, net Commitments and contingencies Stockholders' equity: Preferred stock; 2,500,000 shares authorized; none issued - - Common stock; $.01 par value; 20,000,000 shares authorized; 10,448,381(December 2013) and 10,447,227 (June 2013) issued and outstanding Additional paid in capital Retained earnings Accumulated other comprehensive income, net of tax $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (thousands, except for per share amounts) Three months ended December 31, Six months ended December 31, Direct finance and loan income $ Investment interest income Total direct finance, loan and interest income Interest expense Deposits Borrowings - Net direct finance, loan and interest income Provision for credit losses - - - Net direct finance, loan and interest income after provision for credit losses Non-interest income Operating and sales-type lease income Gain on sale of leases and leased property Realized gain on securities available-for-sale - 14 - 14 Other fee income Total non-interest income Non-interest expenses Compensation and employee benefits Occupancy Professional services Other Total non-interest expenses Earnings before income taxes Income taxes Net earnings $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average common shares outstanding Diluted common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (in thousands) Three months ended December 31, Six months ended December 31, Net earnings $ Other comprehensive income (loss) : Unrealized (losses)/gains on securities available-for-sale ) ) ) Reclassification adjustment of realized gain included in net income on securities available-for-safe - ) - ) Tax effect 39 72 ) Total other comprehensive (loss)/income ) ) ) Total comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. 5 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Earnings $ $ Adjustments to reconcile net earnings to cash flows provided by (used for) operating activities: Provision for credit losses - Depreciation and net amortization (accretion) ) ) Stock-based compensation expense 2 2 Gain on sale of leased property and sales-type lease income ) ) Net gain recognized on investment securities - ) Deferred income taxes, including income taxes payable ) ) Decrease in income taxes receivable Net decrease in accounts payable and accrued liabilities ) Other, net ) Net cash used for operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in leases, loans and transactions in process ) ) Payments received on lease receivables and loans Proceeds from sales of leased property and sales-type leases Purchase of investment securities ) - Pay down on investment securities Proceeds from sale of investment securities - Net decrease in other assets 93 61 Net cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (decrease) increase in time certificates of deposit ) Net (decrease) increase in demand and savings deposits ) Dividends to stockholders ) ) Proceeds from exercise of stock options 11 Net cash (used for) provided by financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES Increase (decrease) in lease rentals assigned to lenders and related non-recourse debt $ $ ) Estimated residual values recorded on leases $ ) $ ) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Net cash paid during the six month period for: Interest $ $ Income Taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) (in thousands, except for share amounts) Shares Amount Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income Total Six months ended December 31, 2012 Balance, June 30, 2012 $ Net earnings - Other comprehensive income (loss) - Shares issued - Stock options exercised - - - Stock based compensation expense - - 2 - - 2 Dividends declared - - - ) - ) Balance, December 31, 2012 $ Six months ended December 31, 2013 Balance, June 30, 2013 $ Net earnings - Other comprehensive income (loss) - ) ) Shares issued - Stock options exercised - 11 - - 11 Stock based compensation expense - - 2 - - 2 Dividends declared - - - ) - ) Balance, December 31, 2013 $ The accompanying notes are an integral part of these consolidated financial statements. 7 CALIFORNIA FIRST NATIONAL BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1- BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of California First National Bancorp (the “Company”) and its subsidiaries California First National Bank (“CalFirst Bank” or the “Bank”) and California First Leasing Corporation (“CalFirst Leasing”) have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The financial statements should be read in conjunction with the financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended June 30, 2013. The material under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” is written with the presumption that the readers have read or have access to the 2013 Annual Report on Form 10-K, which contains Management’s Discussion and Analysis of Financial Condition and Results of Operations as of June 30, 2013 and for the year then ended. In the opinion of management, the unaudited financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the balance sheet as of December 31, 2013 and the statements of earnings, comprehensive income, cash flows and stockholders’ equity for the periods presented. The results of operations for the three and six month periods ended December 31, 2013 are not necessarily indicative of the results of operations to be expected for the entire fiscal year ending June 30, 2014. NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS In February 2013, the FASB issued ASU 2013-02, Other Comprehensive Income (Topic 220), Reporting of Amounts Reclassified out of Other Comprehensive Income ("ASU 2013-02"). The provisions in the ASU supersede and replace the presentation requirements for reclassifications out of AOCI in ASUs 2011-05 and 2011-12. ASU 2013-02 requires entities to disclose additional information about reclassification adjustments, including (1)changes in AOCI balances by component and (2)significant items reclassified out of AOCI. The new disclosure requirements are effective for fiscal years, and interim periods within those years, beginning after December15, 2012. The Company adopted ASU 2013-02 beginning in fiscal 2014. Adoption of the new guidance did not have a significant impact on the Company's consolidated financial statements. NOTE 3 – STOCK-BASED COMPENSATION During the quarter and six months ended December 31, 2013, the Company recognized pre-tax stock-based compensation expense of $1,000 and $2,000, respectively. Such expense related to options granted during fiscal 2013.The Company has not awarded any new grants in fiscal 2014 and has calculated the stock-based compensation expense based upon the original grant date fair value as allowed under ASC 718.The valuation variables utilized at the grant dates are discussed in the Company’s 2013 Annual Report on Form 10-K, the year of the original grant.As of December 31, 2013, approximately $16,000 of total unrecognized compensation expense related to unvested shares is expected to be recognized over the next 43 months. 8 The following table summarizes the stock option activity for the periods indicated: For the six months ended December 31, 2013 December 31, 2012 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Options outstanding at beginning of period $ $ Exercised ) ) Granted - - Options outstanding at end of period $ $ Options exercisable at end of period As of December 31, 2013 Options Outstanding Options Exercisable Range of Exercise prices Number Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price - $ $ - - $ $ NOTE 4 – FAIR VALUE MEASUREMENT ASC Topic 820: “Fair Value Measurements and Disclosures” defines fair value as the price that would be received for an asset or paid to transfer a liability in an orderly transaction between market participants in the principal or most advantageous market for the asset or liability.ASC Topic 820 establishes a three-tiered value hierarchy that prioritizes inputs based on the extent to which inputs used are observable in the market and requires the Company to maximize the use of observable inputs and minimize the use of unobservable inputs.If a value is based on inputs that fall in different levels of the hierarchy, the instrument will be categorized based upon the lowest level of input that is significant to the fair value calculation.The three levels of inputs are defined as follows: · Level 1 - Valuation is based upon unadjusted quoted prices for identical instruments traded in active markets; · Level 2 - Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market; · Level 3 - Valuation is generated from model-based techniques that use inputs not observable in the market and based on the entity’s own judgment.Level 3 valuation techniques could include the use of option pricing models, discounted cash flow models and similar techniques, and rely on assumptions that market participants would use in pricing the asset or liability. ASC 820 applies whenever other accounting pronouncements require presentation of fair value measurements, but does not change existing guidance as to whether or not an instrument is carried at fair value.As such, ASC 820 does not apply to the Company’s investment in leases.The Company’s financial assets measured at fair value on a recurring basis include primarily securities available-for-sale and at December 31, 2013, there were no liabilities subject to ASC 820. Securities available-for-sale include corporate bonds, municipal bonds, mutual fund and equity investments and generally are reported at fair value utilizing Level 1 and Level 2 inputs.The fair value of corporate and municipal bonds are obtained from independent quotation bureaus that use computerized valuation formulas to calculate current values based on observable transactions, but not a quoted bid, or are valued using prices obtained from the custodian, who uses third party data service providers (Level 2 input). Mutual funds and equity investments are valued by reference to the market closing or last trade price (Level 1 inputs). In the unlikely event that no trade occurred on the applicable date, an indicative bid or the last trade most proximate to the applicable date would be used (Level 2 input). 9 The following table summarizes the Company’s assets, which are measured at fair value on a recurring basis as of December 31, 2013 and June 30, 2013: (in thousands) Description of Assets / Liabilities Total Fair Value Quoted Price in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) As of December 31, 2013 Corporate debt securities $ $
